DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,253,787. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose substantially similar structural limitations, albeit using different verbiage to describe similar structural elements. It is noted that the amendment to independent claims 1 and 16 that states that the extensions hold the rim in the flexed state is equivalently mentioned in patent claim 19 as follows: “the rim flexing to surround the end cap and trap the extensions in the recesses; tension of the flexed rim maintaining a constant axial compression force on the venturi nozzle and nozzle carrier.” This limitation indicates that once the extensions are trapped in the recesses, the rim remains flexed thereby indicating that the rim is held in a flexed state by the extensions. 
Response to Arguments
Applicant’s arguments, see applicants’ remarks (pages 9-13), filed 7/12/2021, with respect to claims 1-2, 5-9, 16 and 19-20 have been fully considered and are at least partially persuasive (see reasons in the allowable subject matter section below).  The 102 or 103 rejections of these claims have been withdrawn. 
Allowable Subject Matter
Claims 1-9 and 16-24 are allowable subject to a timely filed terminal disclaimer which would lead to a withdrawal of the double patenting rejection listed above. 
Independent claims 1 and 16 have been amended to state that the extensions hold the rim in the flexed state. In the non-final office action, the teachings of Crary were used to anticipate or render obvious the limitations of independent claims 1 and 16. However, as amended, these claims state that the extensions (102, 102A)  hold the rim (104) in the flexed state (as depicted in Figures 12-14, the extension (102) has two angled surfaces (112 and 114) that prevent the rim from reaching a fully unflexed state over the full range of operating conditions and thereby hold the rim in a flexed state). In contrast, Crary’s extensions (111) each appear to have only one angled surface (top of 111 in Figure 3) while the other surface opposite to the angled surface is orthogonal to the outer surface of the first component (106). Therefore, once each extension (111) is fully received within a respective recess (113), there appears to be no way to hold Cray’s rim (rim with slots 118) in a flexed state since the rim would be disposed in an unflexed state in an assembled state. Note that this differs from the previous claim verbiage which states: “the extensions are configured to prevent the rim from returning to the unflexed state over a predetermined range of operating conditions”, wherein the 
Further searches have no yielded a similar snap-fit connection wherein a rim can be held in a flexed state by extensions received within respective recesses. Most snap-fit connections do not have two angled surfaces to allow a flexed fit and instead match the structure of Crary’s snap-fit (see above). Even if they have two angled surfaces (for example see extension 20 with two angled surfaces 32A and 32B in Figure 1A disclosed Stapleton (US 7,905,757)), these angled surfaces are incapable of causing a flexure of a rim in an assembled state and thereby do not hold a rim in a flexed state. 
Claims 3-4, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 17 each disclose that the first component is an end cap and the second component is a vapor valve housing, wherein the additional components include a jet pump nozzle and a nozzle carrier. Crary’s first component (106) forms a portion of an end cap while the second component (108) forms at least a portion of a vapor valve housing (assembly 10 discloses as a fuel vapor vent and rollover valve, see abstract). However, the additional components disclosed such as the jet pump nozzle and the 
Further reasons for why these claims are allowable may be found in the notice of allowance dated 11/21/2018 found in the parent application 14/813,964.
Due to these reasons all the pending claims are deemed allowable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746